Citation Nr: 0401138	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensation evaluation for a service-
connected burn scar on the palm of the right hand.

2.  Entitlement to service connection for a right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
left knee disability.

4.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
residuals of a right eye injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1979 to 
November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
entitlement to a compensable evaluation for a burn scar on 
the right palm as well as entitlement to service connection 
for a right knee disability and which declined to reopen 
claims of service connection for a left knee disability and 
for residuals of a right eye injury due to the lack of new 
and material evidence.  

The RO previously denied service connection for a left knee 
disability and for residuals of a right eye injury by August 
1994 rating decision which became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  In its 
present adjudication, the RO decided the veteran's claims of 
service connection but failed to apply the new and material 
evidence standard.  Previously decided claims may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Further, regardless of the RO's action, the 
Board is legally bound to decide the threshold issue of 
whether the evidence is new and material before addressing 
the merits of a claim.  Id.  Consequently, the Board has 
recharacterized the issues as listed on the cover sheet of 
this document. 

As set forth below, the claim for a compensable rating for 
the service-connected burn scar on the palm of the right hand 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosed right 
knee disability which is related to service.

2.  By August 1994 rating decision, the RO denied the 
veteran's claim of service connection for a left knee 
disability and for residuals of a right eye injury.  The 
veteran did not appeal the adverse determination and thus, it 
became final.

3.  The evidence received since the August 1994 RO decision 
does not raise a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  The veteran has not submitted new and material evidence 
since the final RO decision in August 1994, and thus the 
claim of service connection for a left knee disorder and for 
residuals of a right eye injury is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA is for application pertaining to the claim of 
service connection for a right knee disorder as well as for 
the applications to reopen claims of service connection for a 
left knee disorder and for residuals of a right eye injury.  
This law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claims.  
The veteran and his representative were provided with a copy 
of the appealed July 2002 rating decision, an August 2002 
statement of the case, and a supplement statement of the case 
dated in November 2002.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  

In March 2002, the veteran was informed of the evidence he 
was responsible for submitting and what evidence VA would 
obtain in an effort to substantiate his claims.  He was 
specifically informed of the type of evidence which would be 
considered new and material in order to reopen his claims of 
service connection for a left knee disorder and for residuals 
of a right eye injury.  He was also informed of the type of 
evidence he needed to submit to substantiate his claim for 
service connection for a right knee disorder.  He was told 
that VA would assist him in obtaining evidence if he were to 
supply the necessary information.  He was also told that 
notwithstanding their assistance that it was his 
responsibility to support his claim with appropriate 
evidence.  Additionally, in an August 2002 statement of the 
case, the veteran was informed of the provisions of the VCAA.  
Given the foregoing, VA has satisfied the notice requirement 
established by the VCAA.  See Quartuccio v. Prinicipi, 16 
Vet. App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical records and 
postservice medical records.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law, and adjudication of the claim of service 
connection for a right knee disorder and the claims to reopen 
the claims of service connection for a left knee disorder and 
for residuals of a right eye injury poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


I.  Factual Background 

On July 1979 enlistment medical examination, no 
musculoskeletal or eye abnormalities other than defective 
vision were noted.  

In February 1980, the veteran complained of left knee pain 
pursuant to a fall.  

In July 1980 and February 1981, the veteran complained of 
blurred vision in the right eye.  

In May 1994, the veteran filed a claim of service connection 
for, in pertinent part, a left knee disability and residuals 
of a right eye injury.  By August 1994 rating decision, the 
RO denied service connection for the foregoing disabilities.  
The veteran was notified of this decision that month by 
letter sent to his last known address.  He did not initiate a 
timely appeal, and that decision became final.  38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103.

In December 2001, the veteran filed a claim of service 
connection for, in pertinent part, a left ankle disability 
and residuals of a right eye injury.  

A December 2001 VA progress note reflected an assessment of 
pain in both knees since 1979.  No rationale was provided for 
the foregoing statement.  Another progress note dated that 
month indicated a history of glaucoma in the right eye.  

By July 2002 rating decision, the RO denied service 
connection for a left knee disability and residuals of a 
right eye injury.  


II.  Analysis

Service connection for a right knee disorder

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The veteran's service medical records are negative for any 
findings or diagnosis of a right knee disorder.  In December 
2001, the veteran complained of bilateral knee.  The 
assessment was pain in both knees since time in service.  The 
diagnosis appears to be based on history reported by the 
veteran and the examiner did not provide any underlying 
diagnosis which is associated with the veteran's complaint of 
knee pain.  Pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute disability for which service connection may be 
granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) (appeal dismissed in part, and vacated and remanded in 
part, sub nom).  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  In the absence of a chronic pathological 
process associated with the veteran's right knee in service 
or post service, there is no reasonable basis to establish 
service connection.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

New and material evidence to reopen the claims of service 
connection for a left knee disorder and for residuals of a 
right eye injury

In an August 1994 rating decision, the RO denied the 
veteran's claim of service connection for a left knee 
disorder and for residuals of a right eye injury.  The 
veteran did not appeal the adverse determination.  As the 
veteran did not appeal this adverse determination, the August 
1994 decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  As is the case here, for claims received after 
August 29, 2001, "new and material" means existing evidence 
not previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

When the RO denied the veteran's claim of service connection 
for a left knee disorder in August 1994, it determined, in 
essence, that the veteran did not have a chronic left knee 
disorder in service.  The evidence on file at the time of the 
August 1994 RO rating decision included the veteran's service 
medical records which showed that the veteran was treated in 
February 1980 for left knee pain following a fall.  The 
remainder of the service medical records was negative for any 
complaints or diagnosis of a left knee disorder.  

The Board observes that the evidence submitted since the 
August 1994 RO decision includes a December 2001 outpatient 
treatment report which reveal that the veteran complained of 
left knee pain.  This evidence is new.  The evidence, 
however, is not material, as the record does not show that 
the veteran's left knee pain has been associated with an 
underlying left knee disability.  In this respect, there is 
no evidence that the veteran has a current left knee disorder 
which is related to service.  Thus, the outpatient treatment 
report cannot be considered material evidence which is 
sufficient to reopen the claim of service connection for a 
left knee disorder.

With respect to the veteran's claimed eye disability, the 
Board notes that the evidence on file at the time of the 
August 1994 RO decision consisted of the veteran's service 
medical records.  These records were negative for an eye 
injury.  Evidence submitted following the final August 1994 
RO decision consist of a December 2001 outpatient treatment 
report which shows that the veteran had a history of glaucoma 
in the right eye.  The report, however, does not establish 
that the veteran currently has a right eye disorder.  
Additionally, the report does not link a current right eye 
disorder to service.  Since the additional evidence fails to 
show a diagnosis of residuals of a right eye injury which is 
due to service, it does not raise a reasonable possibility of 
substantiating the claim of service connection and is thus 
not material.  

From the foregoing discussion, it is clear that the veteran 
has not submitted new and material evidence sufficient to 
reopen his claims of service connection for a left knee 
disability and residuals of a right eye injury and service 
connection for those disabilities remains denied.  See 
38 C.F.R. § 3.303 (2003) (outlining the requirements for the 
granting of service connection).


ORDER

Service connection for a right knee disorder is denied.

As new and material evidence have not been submitted, service 
connection for a left knee disability remains denied.

As new and material evidence have not been submitted, service 
connection for residuals of a right eye injury remains 
denied.

REMAND

Before the Board can render a decision on the matter of 
entitlement to an increased rating for a skin disability, the 
veteran must be apprised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)].  In 
March 2002, the RO sent the veteran a letter pertaining to 
his claim for an increased rating for a right hand burn, 
among other issues.   However, the Board finds that the 
letter does not satisfy the mandates of VCAA as it pertains 
to the notification requirements.  In this regard, the RO did 
not outline the veteran's and VA's respective 
responsibilities as to obtaining and furnishing relevant 
evidence with respect to his increased rating claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
must receive notice of the foregoing before the Board renders 
a decision with respect to this matter.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



